DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-21 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of U.S. Patent No. 11245994 (US Application No. 16683210). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are anticipated  by the scope of the claims in the patent as shown in the table below, for example:
17569492
11245994
1. A hearing device comprising: a carrier board; 
an assembly including a chip and a processing unit; 
a coil; a hearing device housing having a first end and a second end, the second end being opposite from the first end; and a battery, wherein the battery is closer to the second end of the hearing device housing than to the first end of the hearing device housing; wherein the assembly and the coil are accommodated in the hearing device housing, and are between the battery and the first end of the hearing device housing.  
1. A hearing device comprising: a carrier board; a multi-chip assembly including a magnetic induction control chip and a signal processor; a magnetic induction coil at the carrier board; a hearing device housing having a first end and a second end, the second end being opposite from the first end; and a battery, 
wherein the battery is provided closer to the second end of the hearing device housing than to the first end of the hearing device housing; wherein the multi-chip assembly and the magnetic induction coil are accommodated in the hearing device housing, and are between the battery and the first end of the hearing device housing.



Claim (s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16683203 (US Publication No. 20200178007). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are anticipated  by the scope of the claims in the patent as shown in the table below, for example:
17569492

1. A hearing device comprising: a carrier board; an assembly including a chip and a processing unit; a coil; a hearing device housing having a first end and a second end, the second end being opposite from the first end; and a battery, wherein the battery is closer to the second end of the hearing device housing than to the first end of the hearing device housing; wherein the assembly and the coil are accommodated in the hearing device housing, and are between the battery and the first end of the hearing device housing.
1. A hearing device comprising: one or more microphones configured to generate one or more microphone output signals based on a received audio signal; a signal processor coupled to the one or more microphones; a wireless communication unit; a magnetic induction control chip; and a magnetic induction coil; wherein the magnetic induction control chip is coupled to a first end of a first conductive element and to a first end of a second conductive element; and wherein the wireless communication unit is coupled to the first end of the first conductive element and to the first end of the second conductive element, and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 16, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653